DECISION
MORROW, Chief Justice.
The court granted a rehearing in this case upon the petition of Siperini. We are to determine who shall be awarded the matai name Mao of Ofu. Siperini filed his application with the Registrar of Titles on March 14, 1949 .to be registered as the Mao. On March 28, 1949 Siva Faimalo filed his objection to the proposed registration and became a candidate for the name. Sec. 926 as amended prescribes the requirements for eligibility to hold a matai title. Both the candidates meet these requirements. Sec. 933 of the Code provides as follows:
“In the trial of matai name cases, the High Court shall be guided by the following in the priority listed :
(a) The wish of the majority or plurality of the family;
(b) The forcefulness, character, personality and capacity for leadership of the candidate;
*587(c) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail;
(d) The value of the holder of the matai name to the Government of American Samoa.”
Upon the rehearing we took no evidence with respect to the “best hereditary right” since it was agreed that the prior decision of the court to the effect that Siperini prevailed over Siva on the issue of best hereditary right was in accordance with the facts. On the rehearing the court heard testimony bearing upon the first, second and fourth issues only.
Each candidate filed a petition purporting to be signed by the various members of the Mao family supporting his candidacy. There were 118 on Siva’s including his own and 121 on Siperini’s. Siperini did not sign his own petition; however, he indicated to the court that he favored his own candidacy and we shall treat his petition as if it contained 122 signatures.
Siva claimed that 17 signatures on Siperini’s petition should not be counted upon the alleged ground that a number of the groups of signatures making up the 17 were not signed by the persons whose respective names they purported to be; that a number of the signatures were forgeries. Siperini claimed that 5 of the signatures on Siva’s petition should not be counted on the alleged ground that a group of 3 of them were signed by the same hand and another group of 2 were likewise signed by the same hand. We have examined the disputed signatures with great care. It is very apparent that at least 11 of the signatures on Siperini’s petition were not written by the persons whose signatures they purport to be. We cannot count these 11. It is also equally apparent that at least 3 of the signatures on Siva’s petition were not written by the persons whose signatures they purport to be. We cannot count these 3. *588There was no claim by either party that any person on either of the petitions was not a member of the Mao family. Excluding 11 names from Siperini’s petition we have left 111. Excluding 3 names from Siva’s we have left 115. We conclude from the evidence that a majority of the Mao family favor Siva to become its matai.
Siperini graduated from the ninth grade and attended a teachers’ training course in addition. He taught four years in the public schools. He speaks good English. He is a member of the Fita Fita Guard and Band and works in the Communications Department of the Navy in Tutuila. He has a salary of $132.00 a month as member of the Fita Fita Guard and Band while his income from his plantations at Matuu aggregates about $50.00 per year. He has been a member of the Fita Fita Guard and Band for nine years. He has not made his home in Ofu where the Mao family is located for 16 or 17 years. He testified that when the Fita Fita Guard and Band is disbanded he expects to join the regular Navy. When he does this he will have duty away from American Samoa.
Siva graduated from the eighth grade in Poyer school. He speaks English. He has been a matai for approximately thirteen years. The Siva title is a lesser matai title in the Mao family. Siva has lived in Ofu all of his life except for three years during which he attended school in Tutuila and a year or so during the war when he was working as a stevedore in unloading ships in Pago Pago Harbor. He has plantations and sells copra, mats, tapas, bananas, taro, etc! He testified that his income from these sources averaged from $80.00 to $90.00 per month. During the course of the hearing the judges had an excellent opportunity to observe the personalities of the two candidates. In the light of our observations and of the evidence we believe that Siperini and Siva are on a substantial equality with respect to *589forcefulness, character, personality, and capacity for leadership, and we so find.
We have already stated that it is undisputed that Siperini prevails over Siva on the issue of hereditary right. Siperini is a grandson of Mao Samusamu and has one fourth Mao blood in his veins. Siva is a great-grandson of Mao Tauiliili and has one eighth Mao blood in his veins.
The value of the holder of a matai name to the Government of American Samoa, as we have many times said in prior decisions, depends mostly upon the skill with which the holder of a name handles the affairs of his family. As heretofore stated Siperini informed the court that when the Fita Fita Guard and Band is disbanded he will join the regular Navy for service outside of American Samoa. As we have already stated, Siperini has not lived with the Mao family in Ofu for 16 or 17 years. Obviously he has been pretty much out of contact with it. Siva has lived with the family all of his life except for 3 years when he was a school boy in Tutuila and a year or so during the war. It is obvious that he is much more familiar with the affairs of the Mao family, in which he has been a lesser matai for some 13 years, than is Siperini whose visits to Ofu have been short and far between. If the court were to award the title to Siperini he would be of very little value to the family as a matai because he will not be in American Samoa. He plans to be thousands of miles away. Obviously he will be unable to look after the affairs of the Mao family. True he might write a letter or send a message or even send some money to the family but such acts could not by any stretch of the imagination be characterized as looking after its affairs. A matai in order to perform his duties properly should live with the family or at least be very close to it. He cannot be thousands of miles away and attend to his duties. The law recognizes the obvious fact that a matai who does *590not live with his family cannot look after its affairs properly. Sec. 934 of the Code provides that
“Whenever a matai shall live away from his family for a period of six months or more, unless engaged in the performance of the duties of a public officer under the Government of American Samoa, or shall otherwise neglect to perform the duties of his office of matai, his County Chief and District Governor shall investigate the matter and report the same to the Governor of American Samoa with their recommendation as to whether or not the matai should be removed, and the Governor of American Samoa may, in his discretion, remove the said matai upon the recommendation of the County Chief and the District Governor of the County and District respectively in which the family of the matai resides.”
We think that under the circumstances of this case Siva will he of much more value to the Government of American Samoa as the matai of the Mao family than would Siperini. Siva will live with the family in Ofu where he will be able to look after its affairs as a matai should. He has already had a long experience as a junior matai in the family. If we were to award the title to Siperini he would not be able to perform his duties as a matai since he plans to be many thousands of miles away from Ofu during the next ten or eleven years. It is very obvious to us that in view of these circumstances Siva will be of more value to the Government of American Samoa as the holder of the Mao title than will Siperini. We find that Siva prevails over Siperini on the fourth issue.
Since we find that Siva prevails over Siperini on the first and fourth issues and stands on a substantial equality with him with respect to the second issue we must award the matai name Mao to Siva despite our finding that Siperini prevails over Siva on the third issue.
A person cannot hold two matai names at the same time. Aufata v. Falamalu, No. 95-1948 (Am. Samoa); Kosi v. Viliamu, No. 77-1948 (Am. Samoa); Vaefaga v. Aunuua Lolo, No. 4-1949 (Am. Samoa). Before Siva can be regis*591tered as the holder of the name Mao he must resign from the Siva title.
It is ORDERED, ADJUDGED and DECREED that Siva Faimalo of Ofu shall be registered as the holder of the matai name Mao of Ofu upon his filing with the Registrar of Titles his resignation from the title Siva, such resignation to be filed within forty-five days from the date hereof. The Registrar of Titles will be advised of this decree.
Costs incident to the rehearing are hereby assessed against Siperini in the sum of $12.50, the same to be paid within thirty days.